ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/22/20 wherein claims 1, 6, 11, 18, and 20 were amended; claims 10 and 12 were canceled; and claim 21 was added.  In addition, the Examiner acknowledges receipt of the amendment filed 10/10/18 wherein the specification was amended.
	Note(s):  Claims 1-9, 11, and 13-21 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/22/20 to the rejection of claims 1, 4-6, 10-12, and 18-20 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
	I.	The double patenting rejection over US Patent No. 9,629,918 was WITHDRAWN because Applicant amended the claims to overcome the rejection.

	II.	Note(s):  The double patenting rejections below were modified to address the amended claims filed 12/22/20.  Specifically, while independent claim 1 was amended to overcome the rejection, the linkers of independent claims 6 and 11 were not amended to overcome the double patenting rejections below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(A)	Claims 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-17 of U.S. Patent No. 10,624,971. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to PSMA binding ligands, a linker, and a chelating group that is optionally conjugated to a radionuclide.  The instant claims differ from the patented invention in that they are directed to a specific PSMA, chelating group, and optionally, a divalent linker.  However, the skilled artisan would recognize that the patented invention is not limited to any particular PSMA event though claim 17 is similar to that of independent claims 6 and 11.  Hence, the skilled artisan would recognize that the patented invention encompasses the instant invention.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant claims were amended to read on a different linker from that of Applicant.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but not deemed persuasive because independent claims 6 and 11 are encompassed by the general definitions of the variable L of the patented invention.  Hence, the double patenting rejections are still deemed proper.

(B)	Claims 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 17, and 18 of U.S. Patent No. 10,571,956. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to PSMA binding ligands, a linker, and a chelating group that is optionally conjugated to a radionuclide.  The instant invention differs from the patented invention in that the instant invention reads on a specific PSMA and chelator whereas the patented invention reads on PSMA in general, linkers, and a drug which may be a chelating agent.  Thus, the skilled artisan would recognize that the instant invention is encompassed by the patented invention.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant claims were amended to read on a different linker from that of Applicant.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but not deemed persuasive because independent claims 6 and 11 are encompassed by the general definitions of the variable L of the patented invention.  Hence, the double patenting rejections are still deemed proper.

(C)	Claims 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,624,970. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to PSMA binding ligands, a linker, and a chelating group that is optionally conjugated to a radionuclide.  The instant invention differs from the patented invention in that the instant invention reads on a specific PSMA and chelator whereas the patented invention reads on PSMA in general, linkers, and a drug which may be a chelating agent.  Thus, the skilled artisan would recognize that the instant invention is encompassed by the patented invention.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant claims were amended to rea on a different linker from that of Applicant.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but not deemed persuasive because independent claims 6 and 11 are encompassed by the general definitions of the variable L of the patented invention.  Hence, the double patenting rejections are still deemed proper.


Improper Markush Rejection
The improper Markush rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	All outstanding rejections are WITHDRAWN for reasons of record.

103 Rejection
	The 103 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9, 11, and 13-21:  Independent claims 1, 6, and 11 are ambiguous because it is unclear what the various asterisks appearing throughout the claims stand for.  Since claims 2-5, 7-9, and 13-21 depend upon either independent claims 1, 6, or 11, those claims are also vague and indefinite.
	Claims 1-5, 7-9, 13, and 17-21:  Independent claim 1 is ambiguous because it is unclear what is the value of ‘n’.  While it is disclosed in line 8 that ‘n is not an integer selected from 4 or 5’, it is not set forth what the possible values of ‘n’.  Since claims 2-5, 7-9, 13, and 17-21 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claims 2 and 3:  The claims are ambiguous because folate-Asp and folate-Arg, respectively, are vitamin receptor binding ligands which are not components of independent claim 1.  Did Applicant intend to cancel claims 2 and 3?
	Claim 6:  The claim is ambiguous because it is unclear what derivatives of the linker, PSMA and P containing conjugate Applicant is referring to that is compatible with the instant invention.  In particular, it is unclear what portion of the parent structure must be present for a conjugate that comprises pieces of a structure (not completely defined species for each component) for each component but, does not set forth a specific structure for components B and P (the components comprise, but not are those specific structure disclosed therein).
Claim 7:  The claim is ambiguous because folate-PEG is a vitamin receptor binding ligand which is not a component of independent claim 1.  Did Applicant intend to cancel claim 7?
	Claims 8, 9, 13, and 17:  The claims are ambiguous because it is unclear what derivative Applicant is referring to that are compatible with the instant invention.  In particular, it is unclear what portion of the parent structures must be present.

	Claims 14-16:  The claims are ambiguous because they depend from canceled claim 10.
	Claim 19:  The claim is ambiguous because it is unclear what ‘radiotherapy agent’ Applicant is referring to.  Specifically, in the earlier portion of the claim, reference is made to a radionuclide; however, in the latter part of the claim reference is made to a ‘radiotherapy agent’.  In the art, generally, the phrase ‘radiotherapy agent’ references to a substance other than a radionuclide or a species labeled with a radionuclide, but not a single radionuclide itself.

CLAIMS NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The divalent linker appearing in amended claim 5 is not consistent with the linker set forth in claim 5.  As a result, claim 5 does not further limit the linker of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is directed to a folate-PEG component which is a vitamin receptor binding ligand.  In particular, independent claim 1 was amended to exclude vitamin receptor binding ligands.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8, 9, 13, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 9, and 13 are directed to P values that are outside the scope of the P values of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

PRIORITY DATE
Once again, it is duly noted that Applicant is claiming priority benefits back to 2013 (see continuing data excerpt below).  However, review of each application indicates that the earliest date upon which the full scope of the instant invention is supported is in the 371 of PCT/US2014/065467 filed 11/13/14.  Thus, Applicant is entitled to the filing date of 11/13/14.  If Applicant is in disagreement with the Examiner, it is respectfully requested that Applicant point to page(s) and/or line number(s) wherein the instant invention is fully supported.

    PNG
    media_image1.png
    131
    539
    media_image1.png
    Greyscale


COMMENTS/NOTES
It should be noted that no prior art is cited.  However, Applicant must address and overcome the double patenting and 112 rejections above.  In particular, the claims are distinguished over the prior art because the prior art neither anticipate nor render obvious the conjugates of independent claims 1, 6, and 11.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 25, 2021